PER CURIAM.
Appellant was charged with possession of burglary tools proscribed by Fla.Stat. § 810.06 (1973). Upon review of the briefs and record we conclude that the evidence was insufficient to support a finding that the common tools found in the possession of appellant were then possessed “with intent to use or employ . . . the same [in a burglary].” The judgment is reversed and the court directed to discharge appellant.
REVERSED and REMANDED.
CROSS and OWEN, JJ., concur.
MAGER, J., dissents, with opinion.